Name: 2004/690/EC: Commission Decision of 7 October 2004 on a financial contribution from the Community towards the purchase and fitting on board of fishing vessels of electronic localisation devices in 2004 (notified under document number C(2004) 3358)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  fisheries;  transport policy;  economic policy;  international law
 Date Published: 2004-10-13

 13.10.2004 EN Official Journal of the European Union L 314/11 COMMISSION DECISION of 7 October 2004 on a financial contribution from the Community towards the purchase and fitting on board of fishing vessels of electronic localisation devices in 2004 (notified under document number C(2004) 3358) (2004/690/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2004/465/EC of 29 April 2004 on a Community financial contribution towards Member States fisheries control programmes (1), and in particular Article 6(1) thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programmes for the period from 1 January 2004 to 31 December 2004 together with the applications for Community financial contribution towards the expenditure to be incurred in carrying out such programmes. (2) Applications concerning actions listed in Decision 2004/465/EC may qualify for Community funding. Having regard in particular to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (2), priority is to be given to the extension of the satellite-based monitoring system to vessels of more than 15 metres overall between perpendiculars, pilot projects relating to and implementation of new technologies on the control of fisheries activities, training and exchange of civil servants responsible for monitoring, control and surveillance tasks in the fisheries area. (3) It is appropriate to fix the maximum amounts of Community contribution towards eligible expenditure for 2004 for each Member State aid granted for the purchase and fitting on board of electronic localisation devices enabling vessels to be monitored at a distance by fisheries monitoring centres through a vessel monitoring system. (4) It is appropriate to lay down the Community contribution rate for such actions and the conditions on which national expenditure is to be reimbursed by the Community. (5) The electronic localisation devices should satisfy requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (3). (6) Member States must in accordance with Article 8 of Decision 2004/465/EC commit their expenditure within a period of 12 months from the end of the year in which this Decision is notified to them. They must also comply with the provision of that Decision as regards starting their projects and submitting applications for reimbursement. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes the global amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which the contribution may be granted towards the purchase and fitting on board of Community fishing vessels of electronic localisation devices. Article 2 Eligible expenditure 1. In order to be eligible for a financial contribution from the Community under this Decision, expenditure shall be incurred in the purchase and fitting on board of Community fishing vessels of electronic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS). 2. The devices referred to in paragraph 1 shall satisfy the requirements laid down by Regulation (EC) No 2244/2003. 3. Only expenditure incurred within the framework of individual national fisheries control programmes shall be considered as eligible to Community financial contribution. Article 3 Global amount The global amount of the financial contribution to be granted to each Member State is set out in the Annex. Article 4 Rates and conditions 1. The maximum eligible expenditure which may qualify for a Community financial contribution for the purchase of electronic localisation devices installed on board Community fishing vessels may not exceed EUR 4 500 per vessel. 2. Within EUR 4 500 limit provided for in paragraph 1, the Community financial contribution for the first EUR 1 500 of eligible expenditure shall be at a rate of 100 %. 3. The Community financial contribution for eligible expenditure comprised between EUR 1 500 and EUR 4 500 per vessel, shall amount to a maximum of 50 % of such expenditure. Article 5 Currency Applications for reimbursement and for advances expressed in currencies other than the euro shall be converted into euro at the rate for the month in which they reach the Commission. Article 6 This Decision is addressed to the Member States. Done at Brussels, 7 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 157, 30.4.2004, p. 114. Decision as corrected in OJ L 195, 2.6.2004, p. 36. (2) OJ L 358, 31.12.2002, p. 59. (3) OJ L 333, 20.12.2003, p. 17. ANNEX Global amount of the financial contribution (in EUR) Member State National expenditure Max. Community contribution Belgium 0 0 Czech Republic 0 0 Denmark 482 142 401 571 Germany 780 000 585 000 Estonia 115 050 101 775 Greece 2 569 600 876 000 Spain 2 866 500 1 911 000 France 2 047 500 1 365 000 Ireland 552 000 360 000 Italy 9 984 000 3 744 000 Cyprus 107 800 90 650 Latvia 0 0 Lithuania 30 000 22 500 Luxembourg 0 0 Hungary 0 0 Malta 321 943 159 000 Netherlands 722 500 488 750 Austria 0 0 Poland 0 0 Portugal 0 0 Slovenia 48 000 24 000 Slovakia 0 0 Finland 190 800 108 000 Sweden 262 320 176 160 United Kingdom 4 190 616 2 831 808 Total 25 270 771 13 245 214